United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ocean City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2169
Issued: August 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2009 appellant filed a timely appeal of a May 21, 2009 decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she is entitled to a
schedule award for left lower extremity impairment.
On appeal her attorney asserts that the referee physician, Dr. Thomas J. O’Dowd, a
Board-certified orthopedic surgeon, was not properly selected because Dr. Joseph Harhay was
bypassed with insufficient reason given. He further asserts that Dr. O’Dowd’s report is deficient.
FACTUAL HISTORY
On May 23, 2002 appellant, then a 45-year-old clerk, filed a Form CA-1, traumatic injury
claim, alleging that she tripped over a mat at her workstation on April 9, 2002, injuring both
knees and left shoulder. The employing establishment noted that she was on limited duty for a

right knee injury and appellant did not stop work due to the May 23, 2002 injury. A May 9,
2002 magnetic resonance imaging (MRI) scan of the left knee demonstrated “prepatellar and
superficial infrapatellar bursitis and degenerative changes of the patellofemoral compartment and
lateral hemijoint.”
On November 18, 2004 appellant filed a schedule award claim and submitted an
August 2, 2004 report in which Dr. David Weiss, an osteopath, provided physical examination
findings and advised that appellant had reached maximum medical improvement. Dr. Weiss
provided an impairment rating in accordance with the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),1
concluding that, in accordance with Table 17-6, left calf atrophy yielded an 8 percent impairment
and that, under Table 18-1, appellant had a 3 percent impairment for pain, for a total 11 percent
left lower extremity impairment.2 On March 8, 2005 the Office accepted that appellant sustained
a left knee internal derangement.
By letter dated June 26, 2007, the Office asked that appellant secure a report from her
physician to determine the extent of permanent impairment to the left knee. In reports dated
July 23 and 25, 2007, Dr. Frederick G. Dalzell, a Board-certified orthopedic surgeon, noted
appellant’s complaint of significant left knee pain. He advised that range of motion of the left
knee was 15 degrees to 120 degrees with moderate effusion and tenderness over the medial joint
line and the patellofemoral joint and noted that appellant walked with a cane. Dr. Dalzell
diagnosed significant degenerative changes of the knee and advised that the date of maximum
medical improvement was unknown, that she had diffuse lower extremity weakness and posttraumatic arthritis and concluded that she would require prosthetic replacement if her weight
could be reduced.
In a December 4, 2007 report, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon and Office medical adviser reviewed Dr. Weiss’ report and advised that, based on his
finding of one centimeter of left calf atrophy, under Table 17-6 of the fifth edition of the A.M.A.,
Guides, appellant would be entitled to a three percent impairment. He further found a three
percent award for pain in accordance with Figure 18-1, as recommended by Dr. Weiss, for a total
left lower extremity impairment of six percent.
The Office determined that a conflict in medical evidence existed between the opinions
of Dr. Weiss and the Office medical adviser. A memorandum in the record indicated that
Dr. Joseph Harhay was bypassed for selection because he could not give an appointment in a
reasonable amount of time and appellant was referred to Dr. O’Dowd for an impartial evaluation.
By report dated April 22, 2008, Dr. O’Dowd noted the history of injury and appellant’s
complaint of left knee pain. He reported that appellant was morbidly obese and advised that it
was virtually impossible to measure any muscle mass of the thighs and calves because it was too
far buried beneath adipose tissue. Dr. O’Dowd advised that she had very clear-cut valgus
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

Dr. Weiss also provided an impairment analyses for the right upper and lower extremities. The record indicates
that appellant has a separate accepted claim for neck, right shoulder and right knee injuries and has been paid
schedule awards for right upper and lower extremity impairments.

2

deformity of both knees and was tender medially, laterally and in the patellofemoral joint, and
that she had stable-appearing knees with a little bit of a lateral laxity consistent with a valgus
deformity. He indicated that, although the left knee was a little bit warmer than the right, he
could not palpate or feel an effusion of either knee. Dr. O’Dowd reviewed the statement of
accepted facts and medical record including the May 2002 MRI scan of the left knee and opined
that this, together with his physical findings, indicated that appellant had a contusion to her left
knee as evidenced by the prepatellar bursitis on the MRI scan, which did not show other
traumatic abnormalities. He opined that appellant did not sustain ligamentous injuries in her
knee and that the degenerative joint disease (DJD) found was clearly preexisting and due to her
morbid obesity and was not employment related, stating that the employment-related injury
merely resulted in prepatellar bursitis that had long since resolved. Dr. O’Dowd concluded that
the only internal derangement of appellant’s left knee was the DJD but that, since the statement
of accepted facts indicated that internal derangement was accepted, he would agree with
Dr. Berman’s conclusion that appellant had a six percent left lower extremity impairment.
The Office referred the medical evidence, including Dr. O’Dowd’s report, to Dr. Morley
Slutsky, Board-certified in occupational medicine and an Office medical adviser, for review. In
a September 15, 2008 report, Dr. Slutsky noted his review of the record and advised that the date
of maximum medical improvement was April 22, 2008, the date of Dr. O’Dowd’s report. He
stated that he agreed with Dr. O’Dowd’s assertion that the left knee MRI scan revealed
prepatellar bursitis that had long resolved and that the pain appellant had was secondary to the
underlying DJD, which was not an accepted condition. Dr. Slutsky also agreed with
Dr. O’Dowd’s finding that it was impossible to measure muscle mass in a patient with morbid
obesity, noting that the measurements would not reflect actual muscle mass differences and
would thus not be valid for impairment rating purposes. He concluded that, based on
Dr. O’Dowd’s finding of no other left lower extremity ratable impairments, if the Office did not
accept the left knee DJD condition, the final left lower extremity impairment was zero percent.
By decision dated October 23, 2008, the Office denied appellant’s claim for a schedule
award for her accepted left lower extremity condition, finding the evidence insufficient to
establish permanent impairment to a scheduled member. On November 3, 2008 appellant,
through her attorney, requested a hearing that was held on March 17, 2009. At the hearing,
appellant described her medical condition and testified that she had a work-related right knee
injury, and that on the day she had surgery on her right knee, fluid was drained from her left
knee. Her attorney asserted that the reasoning for bypassing Dr. Harhay was vague and argued
that, since Dr. O’Dowd changed the accepted condition, did not provide calf measurements and
did not discuss appellant’s preexisting conditions, his report was insufficient to carry special
weight.
In a May 21, 2009 decision, an Office hearing representative found that the fact that
Dr. Harhay was bypassed because he could not give an appointment in a reasonable amount of
time was not vague reasoning and noted that the acceptance of internal derangement of the left
knee as causally related to the April 9, 2002 work injury had not been based on reasoned medical
evidence. He credited the opinion of Dr. O’Dowd that appellant did not have this condition,
based on the MRI scan findings and concluded that, as appellant had no work-related
impairment, she was not entitled to a schedule award for a preexisting impairment due to her
diagnosed DJD.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,3 and its
implementing federal regulations,4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.5 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used
to calculate schedule awards.6 For decisions issued after May 1, 2009, the sixth edition will be
used.7
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.9 A physician selected by the Office to serve as an impartial medical
examiner should be free to exercise his judgment independently.10 The Office developed
procedures for selecting impartial medical examiners that were designed to provide safeguards
against any possible appearance that the selected physician’s opinion is biased.11 The procedures
contemplate that an impartial medical examiner will be selected from Board-certified specialists
in the appropriate geographical area on a strict rotating basis in order to negate any appearance of
preferential treatment between a particular physician and the Office.12
The Federal (FECA) Procedure Manual provides that the selection of referee physicians
(impartial medical examiners) is made through a strict rotational system using appropriate
medical directories.13 According to the procedure manual, the Physicians Directory System
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2008).

8

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

9

Manuel Gill, 52 ECAB 282 (2001).

10

T.P., 58 ECAB 524 (2007).

11

Id.

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

13

Id.

4

(PDS) should be used for selecting impartial medical examiners wherever possible.14 The PDS
is a set of stand-alone software programs designed to support the scheduling of second opinion
and referee examinations.15 The PDS database of physicians is based in large part on the
Directory of Medical Specialists compiled by the American Board of Medical Specialties. The
directory contains the names of physicians who are Board-certified in certain specialties as
recognized by the American Medical Association. The PDS database also includes Boardcertified osteopathic physicians recognized by the American Osteopathic Association.16
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, it has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report.17 When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming, or if the
specialist is unable to clarify or elaborate on the original report or if the specialist’s supplemental
report is also vague, speculative or lacks rationale, the Office must submit the case record
together with a detailed statement of accepted facts to a second impartial specialist for a
rationalized medical opinion on the issue in question. Unless this procedure is carried out by the
Office, the intent of section 8123(a) of the Act will be circumvented when the impartial
specialist’s medical report is insufficient to resolve the conflict of medical evidence.18
ANALYSIS
The Board finds that there is no evidence of record to show that the Office did not
properly select Dr. O’Dowd to serve as impartial examiner. The record contains a memorandum
advising that Dr. Harhay was bypassed for selection because he could not schedule an
appointment in a reasonable amount of time. The Board finds this to be sufficient justification
for bypassing the physician and does not constitute evidence of bias.
The Board, however, finds this case is not in posture for decision because a conflict
remains regarding whether appellant is entitled to a schedule award. The Office determined that
a conflict existed between the opinions of Dr. Weiss, an attending osteopath, who advised that
appellant had an 11 percent left lower extremity impairment, and that of Dr. Berman, an Office
medical adviser, who advised that appellant’s impairment equaled 6 percent. The Office then
appropriately referred her to Dr. O’Dowd for an impartial medical opinion regarding the degree
of impairment due to the accepted condition of internal derangement of the left knee. In his
April 22, 2008 report, Dr. O’Dowd opined that the evidence, particularly a May 2002 MRI scan
of the left lower extremity, did not demonstrate a knee internal derangement, rather the evidence
supported that appellant sustained a contusion leading to bursitis which had since resolved. He
14

Id.

15

Id. at Chapter 3.500.7 (May 2003).

16

Id.

17

Nancy Keenan, 56 ECAB 687 (2005).

18

I.H., 60 ECAB ____ (Docket No. 08-1352, issued December 24, 2008).

5

found that appellant had painful DJD of the left knee, but advised that this was a preexisting
condition and not employment related. Dr. O’Dowd, however, concluded that, if there had been
internal derangement of the left knee, he agreed with Dr. Berman’s logic that appellant would
have a six percent left lower extremity impairment. As he did not agree with the finding of
internal derangement, he found no permanent impairment. Dr. Slutsky, an Office medical
adviser, reviewed Dr. O’Dowd’s report and agreed that, if appellant did not have an internal
derangement of the left knee, there was no employment-related impairment. Appellant’s only
impairment would be due to DJD which had not been accepted as employment related. The
Office denied her claim for a schedule award for her left lower extremity condition.
The Office has not rescinded acceptance of left knee internal derangement, and
Dr. O’Dowd concluded, without further explanation or reference to the A.M.A., Guides, that, if
there were an internal derangement, he would agree with Dr. Berman’s conclusion that appellant
had a six percent left lower extremity impairment. In attempting to rescind acceptance of
internal derangement, it found that appellant was not entitled to a schedule award. Once the
Office accepts a claim, it has the burden of justifying the termination or modification of
compensation benefits. This holds true where the Office later decides that it erroneously
accepted a claim. V.C., 59 ECAB ___ (Docket No. 07-642, issued October 18, 2007). Although
in the May 21, 2009 decision, the hearing representative appeared to rescind acceptance of
internal derangement of the left knee, the Office did not inform appellant that it was
contemplating rescission nor did it actually rescind acceptance of the internal derangement of the
left knee.
It is well established that, when a referee examination is arranged to resolve a conflict in
medical opinion, the physician must follow the statement of accepted facts.19 The Office had
accepted internal derangement of the left knee.20
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist does not
follow the statement of accepted facts as the framework for his opinion, the probative value of
the opinion is severely diminished or negated altogether. The case will therefore be remanded
for the Office to secure clarification from Dr. O’Dowd regarding the degree of impairment
utilizing the A.M.A., Guides and the accepted statement of facts. If Dr. O’Dowd is unable to
clarify his opinion, the Office shall refer appellant to a second impartial medical specialist to
resolve the issue of permanent impairment.21
CONCLUSION
The Board finds this case is not in posture for decision because a conflict remains.

19

Willa M. Frazier, 55 ECAB 379, 385 (2004). See also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Requirements for Medical Reports, Chapter 3.600.3(10) (October 1990).
20

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.5(c) (May 2003).

21

I.H., supra note 18.

6

ORDER
IT IS HEREBY ORDERED THAT the May 21, 2009 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to the Office for further
proceedings consistent with this opinion of the Board.
Issued: August 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

